Citation Nr: 1223119	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs Regional Office in Oakland, California, which denied specially adapted housing and a special home adaptation grant.  In May 2012 the Veteran and his wife provided testimony before the undersigned at a Travel Board hearing in Oakland, California; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has effectively lost the use of both of his lower extremities due to his service-connected disabilities of obstructive sleep apnea; coronary artery disease; diabetes mellitus; lumbar strain; peripheral neuropathy of the lower extremities; hypertension; and sciatic radiculopathy, which require the use of a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing have been met, thereby precluding a special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to specially adapted housing, which renders moot his claim for special home adaptation grant.  Because the Board's disposition constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and assist is required.

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to:  (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).   

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  

The evidence of record shows that the Veteran has effective loss of use of his lower extremities.  The Veteran's service connected disabilities consist of:  obstructive sleep apnea, rated as 100 percent disabling; coronary artery disease, 60 percent; diabetes mellitus with diabetic retinopathy and cataracts, 40 percent; lumbar strain, 20 percent; diabetic peripheral neuropathy, left lower extremity, 20 percent; diabetic peripheral neuropathy, right lower extremity, 20 percent; hypertension, 10 percent; and sciatic radiculopathy, 10 percent.

A September 2008 VA examination report states that the Veteran required continuous oxygen due to constant respiratory failure.  While the examiner indicated that the Veteran could walk without the assistance of another person for up to a few hundred yards, the examiner also noted that the Veteran was barely able to walk from his car to the house.

A February 2009 VA occupational therapy consultation noted that the Veteran was issued a power wheelchair due to difficulty with functional mobility and the requirement that he use oxygen at all times.  

In a statement dated in November 2009 the Veteran reported that he could only walk short distances without losing his balance and becoming out of breath and was required to use his wheelchair for mobility.

At his hearing before the undersigned in May 2012, the Veteran testified that he was essentially unable to move about without his wheelchair.  He stated that he was able to walk a little bit by "hanging onto a table or something of that nature."  The Veteran reported that the severity of his respiratory disability, in conjunction with his other significant service-connected disabilities, was tantamount to loss of use of his lower extremities.  The Board finds that the Veteran's testimony is credible.

The September 2008 VA examination constitutes evidence against the Veteran's claim.  However, the Board notes that that examination includes inconsistent statements about the Veteran's ability to walk.  More importantly, subsequent to that examination the Veteran was issued a wheelchair and he has provided credible written statements and testimony with regard to the level of his current disability and his need to use a wheelchair.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves considering whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, the Board notes that it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

The September 2008 VA examiner's opinion is of little probative value because it is inconsistent with the subsequently demonstrated picture of the severity of the Veteran's disability and it is internally inconsistent.  In short, it does not reflect the Veteran's current need for a wheelchair for mobility.  Thus, the Board finds the VA examiner's negative opinion as having little probative value.  

The evidence as a whole shows a progression in the severity of the Veteran's service-connected disabilities.  The current disability picture, with his need for constant oxygen and resultant basic inability to walk, is tantamount to loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

As such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) has been shown.  Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is denied as moot.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


